LOAN AND SECURITY AGREEMENT

This Loan and Security Agreement (this “Agreement”) is entered into as of this
3rd day of November, 2005 by and between Franklin Funding, Inc., a Utah
corporation with its principal place of business at 6914 South 3000 East #203,
Salt Lake City, Utah 84121 (“Lender”), and Pacific Biometrics, Inc., a
Washington corporation with its principal place of business at 220 West Harrison
Street, Seattle, WA 98119 (“Borrower”). The parties agree as follows:

1. Definitions.

“Collateral” shall mean the Equipment and the proceeds of any sale thereof, the
assignment, lease, or sublease thereof, any insurance proceeds with respect
thereto, and any other rights of Borrower, tangible or intangible, in and to the
Equipment

“Equipment” shall mean the equipment of Borrower described in Exhibit A hereto,
together with all replacement parts, modifications, improvements, repairs,
additions, accessories and alterations incorporated in the Equipment as now or
hereafter affixed thereto.

“Equipment Loss” shall mean the loss, damage, theft or destruction of the
Equipment, or any portion thereof, from any cause whatsoever.

“Event of Default” shall mean those events set forth in Section 6 hereof.

“Obligations” shall mean Borrower’s obligation to repay all Loans, and any
extensions, modifications or renewals of such Loans.

“Permitted Liens” shall mean the following: (i) purchase money security
interests in specific items of Equipment; (ii) leases of specific items of
Equipment; (iii) liens for taxes, fees, assessments or other governmental
charges or levies, either not delinquent or being contested in good faith by
appropriate proceedings, provided the same have no priority over any of Lender’s
security interests; (iv) liens of materialmen, mechanics, warehousemen,
carriers, or other similar liens arising in the ordinary course of business and
securing obligations that are not delinquent more than 30 days or are being
contested in good faith by appropriate proceedings, (v) any judgment, attachment
or similar lien, that has been discharged or execution on which has been stayed
and that has been bonded against pending appeal within 30 days of the entry
thereof; and (vi) the security interest granted to Lender pursuant to this
Agreement.

2. Loans and Payments.

(a) Loans. Lender shall, at Borrower’s request, make one or more loans (each, a
“Loan” and collectively, the “Loans”) to Borrower, from time to time in total
principal amount of not more than $500,000.00. Each Loan shall be in an amount
of not more than $50,000.00, or such greater amount as mutually agreed by Lender
and Borrower. All requests for Loans shall be made to Lender no later than six
months from the date of this Agreement, and any Lender shall have no obligation
to make any Loans for any requests received by it after such date. As of the
date hereof, Lender is making an initial Loan to Borrower in the principal sum
of $200,000.00. Requests for Loans shall be in writing and submitted by Borrower
to Lender at least three business days prior to the date the Loan is to be made.

(b) Interest. The Loans shall accrue interest at the rate of 17.64% per annum.
Interest shall be calculated on the basis of a 365/366-day year for the actual
number of days elapsed.

(c) Maturity Date; Extension. All amounts outstanding hereunder are due and
payable on the 36th-month anniversary of the date of this Agreement (the
“Maturity Date”). Lender may extend the Maturity Date in its sole discretion.

(d) Payments; Prepayments. Payments of principal and interest on the Loans shall
be amortized over 36 months, with a balloon payment of $30,000.00 principal due
on the Maturity Date. The amortization schedule for the initial Loan being made
hereunder is attached to this Agreement as Exhibit B. Each time that Lender
makes a Loan to Borrower, Lender and Borrower shall review and update the
amortization schedule to include all outstanding Loans. Payments on the Loans
shall be due and payable on the 15th day of each month, provided, that Borrower
will be allowed a five day grace period on payment due. For any payments more
than five days past due, such payment shall also accrue a late fee equal to five
percent (5%) of the amount of such late payment, and such late fee shall be
immediately due and payable by Borrower to Lender as additional Obligations
hereunder. Borrower may prepay the Loans in full at any time without premium or
penalty, upon payment of the entire then-remaining principal amount (as
reflected on the amortization schedule) plus any accrued and unpaid interest
through the date of repayment. Borrower shall not make any partial prepayments
on the Loans.

(e) Conditions Precedent to Loans. Notwithstanding any provisions herein to the
contrary, Loans will not be made hereunder until the following documents
requested by Lender in connection with this Agreement have been delivered to
Lender in form and substance reasonably acceptable to Lender:



  1.   Certified copy of Borrower’s Articles of Incorporation and By-Laws;



  2.   Certificate of Existence from Borrower’s State of Incorporation;



  3.   Certified Copy of Corporate Resolution;



  4.   Certificate of Incumbency and Authority;



  5.   UCC Search, Tax Lien Search, and Judgment Lien Search results
satisfactory to Lender;



  6.   Release or subordination of any prior security interests in the Equipment
including “after acquired” clauses;



  7.   Current financial statements prepared by Pacific Biometrics Inc.;



  8.   Most recent audited financial statements of Pacific Biometrics Inc.
prepared by its independent auditor;



  9.   UCC-1 financing statements signed by Borrower; and



  10.   Such other items or documents as Lender may request.

3. Security Interest. Borrower grants Lender a first priority security interest
in the Collateral to secure Borrower’s timely payment and performance of the
Obligations. Borrower agrees to promptly execute and deliver or cause to be
executed and delivered to Lender and Lender is hereby authorized to record or
file, any statement and/or instrument requested by Lender for the purpose of
showing Lender’s security interest in the Collateral, including without
limitation, financing statements and security agreements. Borrower hereby
appoints Lender as Borrower’s limited attorney-in-fact to execute and record all
documents necessary to perfect or maintain the perfection of Lender’s security
interests hereunder or to make claim for, receive payment of, and execute and
endorse all documents, checks or drafts for loss or damage under any insurance
policy.

4. Representations and Warranties. Borrower represents and warrants to Lender
that, except as set forth in periodic reports on Forms 10-KSB, 10-QSB and 8-K
filed from time to time with the U.S. Securities Exchange Commission by Pacific
Biometrics Inc.:

(a) Financial Statements. (i) All applications, financial statements and reports
which have been submitted by Borrower to Lender are, and all information
hereafter furnished by Borrower to Lender will be, true and correct in all
material respects as of the date submitted; (ii) as of the date hereof, there
has been no material adverse change in any matter stated in such applications,
financial statements and reports except as otherwise disclosed to Lender;
(iii) none of the foregoing omit or omitted to state any material fact necessary
to make such statements made to Lender not misleading at the time made.

(b) Organization. Borrower is a corporation duly organized and validly existing
in the State of Washington, and is duly qualified to do business and is in good
standing in each State in which the Equipment will be located, except where the
failure to be qualified or in good standing would not have a material adverse
effect on the business and operations of Borrower.

(c) Authority. Borrower has full power, authority and right to own and/or lease
property and to execute, deliver and perform this Agreement, and the execution,
delivery and performance hereof has been authorized by all necessary action of
Borrower.

(d) Enforceability. This Agreement and any other document executed in connection
herewith has been duly executed and delivered by Borrower and constitutes a
legal, valid and binding obligation of Borrower enforceable against it in
accordance with its terms.

(e) Consents. The execution, delivery and performance of this Agreement does not
require any approval or consent of any stockholders, partners or proprietors or
of any trustee or holders of any indebtedness or obligations of Borrower, and
will not contravene any law, regulation, judgment or decree applicable to
Borrower, or the articles of incorporation, by-laws or other governing documents
of Borrower, or contravene the provisions of, or constitute a default under, or
result in the creation of any lien upon any property of Borrower under any
mortgage, instrument or other agreement to which Borrower is a party or by which
Borrower or its assets may be bound or affected (except for the security
interest created hereby). Except as disclosed or contemplated by this Agreement,
no authorization, approval, license, filing or registration with any court or
governmental agency or instrumentality is necessary in connection with the
execution, delivery, performance, validity and enforceability of this Agreement.

(f) Title. Borrower has good and marketable title to the Equipment, free and
clear of all liens other than Permitted Liens. No party has a security interest
in the Equipment, other than Permitted Liens, and the Equipment is and shall at
all times remain personal property regardless of how it may be affixed to any
real property.

(g) Litigation. There is no action, suit, investigation or proceeding by or
before any court, arbitrator, agency or governmental authority pending or, to
the knowledge of Borrower, threatened against or affecting Borrower (i) which
involves the Equipment or the transactions contemplated by this Agreement, or
(ii) which, if adversely determined, could have a material adverse effect on the
financial condition, business or operation of Borrower.

5. Covenants of Borrower.

(a) Insurance. Until the Loans are paid in full, Borrower shall, at its own
expense, keep the Equipment insured against risks of loss or damage in such
amounts (but in no event less than the remaining outstanding balance due on the
Loans and with a deductible amount not to exceed $10,000.00) and in such form as
is reasonably satisfactory to Lender. All such insurance policies shall name
Lender and Lender’s assignee(s) as principal loss payees as their interests may
appear. Borrower shall also, at its own expense, carry public liability
insurance, with Lender and Lender’s assignee(s) named as an additional insured,
in such amounts with such companies and in such form as is reasonably
satisfactory to Lender, with respect to injury to person or property resulting
from or based in any way upon or in any way connected with or relating to the
installation, use or alleged use, or operation of any or all of the Equipment,
or its location or condition. Not less than 30 days following the date hereof,
Borrower shall deliver to Lender satisfactory evidence of such insurance and
shall further deliver evidence of renewal of each such policy not less than 30
days prior to expiration thereof. Each such policy shall contain an endorsement
providing that the insurer will give Lender and its assignees not less than
30 days’ prior written notice of the effective date of any alteration, change,
cancellation, or modification of such policy or the failure by Borrower to
timely pay all required premiums, costs or charges with respect thereto. Upon
Lender’s request, Borrower shall cause its insurance agent(s) to execute and
deliver to Lender Loss Payable Clause Endorsement and Additional Insured
Endorsement (bodily injury and property damage liability insurance) forms
provided to Borrower to Lender and name any assignees of Lender designated by
Lender. Each policy shall be primary without rights of contribution from any
other insurance which is carried by Lender and shall expressly provide that all
of the provisions thereof, except the limits of liability, shall operate in the
same manner as if there were a separate policy covering each insured. Each
policy shall provide for payment to Lender and its assignees notwithstanding any
action, inaction or breach of representation or warranty by Borrower or Lender.
In case of the failure to procure or maintain such insurance, Lender shall have
the right, but not the obligation, to obtain such insurance and there shall be
no recourse against Lender or its assignees for payment of such premiums or
other amounts with respect thereto. Any premium paid by Lender shall be
immediately due and payable by Borrower to Lender as additional Obligations
hereunder. The maintenance of any policy or policies of insurance pursuant to
this Section shall not limit any obligation or liability of Borrower pursuant to
any provision of this Agreement. Borrower shall, to the extent reasonably
possible, obtain liability insurance required hereunder on an occurrence basis
rather than a claims-made basis. To the extent that Borrower must obtain some or
all of this coverage on a claims-made basis, Borrower shall provide Lender with
satisfactory evidence that the retroactive date of the claims-made policy is
prior to the date hereof or the date of the making of the first Loan hereunder,
whichever is earlier; that the then remaining aggregate amount of Borrower’s
coverage is and will be sufficient to meet the minimum amount of coverage
required hereunder, and that the policy will either remain in force, be renewed,
or a satisfactory discovery period will be purchased to cover any claims which
might arise hereunder in the future. Borrower’s obligation to keep the Equipment
insured as provided herein shall continue until the Obligations are paid in
full.

(b) Care, Transfer and Use of Equipment. Borrower, at its own expense, shall
maintain the Equipment in good operating condition and repair and in compliance
with all applicable laws and regulations, and shall protect the Equipment from
deterioration except for reasonable wear and tear resulting only from proper use
thereof. The disrepair or inoperability of the Equipment regardless of the cause
thereof shall not relieve Borrower of its Obligations. WITHOUT LENDER’S PRIOR
WRITTEN CONSENT, BORROWER MAY NOT SELL, CONVEY, TRANSFER, ASSIGN, SUBLEASE,
ENCUMBER ANY ITEMS OF EQUIPMENT OTHER THAN IN THE ORDINARY COURSE OF ITS
BUSINESS, AND ANY SUCH PURPORTED TRANSACTION SHALL BE NULL AND VOID AND OF NO
FORCE OR EFFECT. Borrower shall at its expense at all times keep the Equipment
free from any and all liens, encumbrances, attachments, levies, executions,
burdens, charges or legal process of any and every type whatsoever, other than
Permitted Liens. Lender shall have the right during normal hours upon reasonable
notice to Borrower, subject to applicable laws and regulations, to enter
Borrower’s premises in order to inspect or observe the Equipment, or to
otherwise protect Lender’s security interest therein.

(c) Equipment Loss. Borrower shall promptly notify Lender in writing of any
Equipment Loss in excess of $10,000.00. In the event of any such Equipment Loss,
Borrower shall either, (a) promptly place, at Borrower’s expense, the Equipment
in good repair, condition and working order, or (b) promptly replace, at
Borrower’s expense, the Equipment with like equipment of the same or a later
model as the Equipment, and in good repair, condition and working order. In the
event Borrower is required to repair or replace any such item of Equipment
pursuant to this Section, any insurance proceeds received by Borrower for such
Equipment may be applied by Borrower for costs and expenses of repairing or
replacing the Equipment.

(d) Costs of Compliance. Borrower shall promptly pay all costs, expenses and
obligations of every kind and nature incurred in connection with the use or
operation of the Equipment which may arise or become due during the term of this
Agreement. In case of failure by Borrower to comply with any provision of this
Agreement, Lender shall have the right, but not the obligation, to effect such
compliance on behalf of Borrower. In such event, all costs and expenses incurred
by Lender in effecting such compliance shall be immediately due and payable by
Borrower to Lender as additional Obligations hereunder.

(e) Reports. So long as this Agreement is in effect, Borrower shall provide
Lender with the following: (a) annual and quarterly financial statements of
Parent, prepared in accordance with generally accepted accounting principles,
and (b) prompt written notice of any material adverse change in Borrower’s
financial condition, business or operations. In addition, Borrower shall provide
Lender with not less than 30 days prior written notice of any proposed change in
Borrower’s financial structure or ownership (e.g., merger, consolidation, sale,
lease or other disposition of assets not in the ordinary course).

(f) Obligations; No Set-off. Borrower agrees that its obligations under this
Agreement, including without limitation, the obligation to repay the Loans, are
irrevocable and absolute, shall not abate for any reason whatsoever (including
any claims against Lender). In the event of any alleged claim (including a claim
which would otherwise be in the nature of a set-off) against Lender, Borrower
shall fully perform and pay its obligations hereunder without set-off or defense
of any kind, and its only recourse against Lender shall be by a separate action.

6. Events of Default. Any one or more of the following shall constitute an Event
of Default under this Agreement:

(a) Borrower shall fail to pay any principal of or interest on any Loans within
five days after the date due;

(b) Borrower, without the prior consent of Lender, attempts to or does sell,
transfer, encumber, part with possession of, or sublet any item of the Equipment
other than in the ordinary course of its business; or

(c) Borrower shall suffer or have suffered, in the reasonable judgment of
Lender, any event the result of which has caused Lender reasonably to deem
itself to be insecure including, but not limited to, any of the following: (i) a
material adverse change in its financial condition or business prospects; (ii) a
material change in structure (e.g., merger, consolidation, sale, lease or other
disposition of assets not in the ordinary course); (iii) a material change in
ownership (other than a change of ownership arising out of any distributions of
Borrower stock by Saigene Corporation to any of its shareholders, employees or
creditors); (iv) any of the statements or other documents or information
submitted at any time heretofore or hereafter by Borrower to Lender has
misstated or shall misstate or has failed or shall fail to state a material fact
necessary to make such statements made to Lender not misleading at the time
made; or

(d) Borrower shall breach or shall have breached, in any material respect, any
representation or warranty made or given by Borrower in this Agreement or in any
other document furnished to Lender in connection herewith, or any such
representation or warranty shall be untrue or, by reason of failure to state a
material fact necessary to make such statements made to Lender not misleading at
the time made, shall be misleading; or

(e) Borrower shall fail to perform or observe any other material covenant,
condition or agreement to be performed or observed by it hereunder, and such
failure or breach shall continue unremedied for a period of ten days after the
earlier of (i) the date on which Borrower obtains, or should have obtained
knowledge of such failure or breach, or (ii) the date on which notice thereof
shall be given by Lender to Borrower; or

(f) Borrower shall become insolvent or bankrupt or make an assignment for the
benefit of creditors or consent to the appointment of a trustee or receiver, or
a trustee or receiver shall be appointed for a substantial part of its property
without its consent, or bankruptcy or reorganization or insolvency proceeding
shall be instituted by or against Borrower and not discharged within 60 days; or

(g) Borrower conveys, sells, transfers, subleases or assigns substantially all
of Borrower’s assets or ceases doing business as a going concern, ceases to be
in good standing or files a statement of intent to dissolve, or abandons any or
all of the Equipment; or

(h) Borrower shall be in material breach of or default under any other agreement
at any time executed with Lender, or with any other lender to Borrower.

7. Remedies.

(a) Remedies. Upon the occurrence and during the continuance of any Event of
Default, Lender, at its option, may do any one or more of the following, without
notice except for such notices as are required by law: (i) accelerate and
declare the Obligations to be immediately due and payable, notwithstanding any
deferred or installment payments allowed by any instrument evidencing or
relating to any Obligation; (ii) take possession of any or all of the Collateral
wherever it may be found, and for that purpose Borrower hereby authorizes Lender
to enter Borrower’s premises without interference to search for, take possession
of, keep, store, or remove any of the Collateral, and remain on the premises or
cause a custodian to remain on the premises in exclusive control thereof,
without charge by Borrower for so long as Lender reasonably deems it necessary
in order to complete the enforcement of its rights under this Agreement or any
other agreement; (iii) require Borrower to assemble any or all of the Collateral
and make it available to Lender at places designated by Lender which are
reasonably convenient to Lender and Borrower, and to remove the Collateral to
such locations as Lender may reasonably deem advisable; (iv) exercise any other
right or remedy which may be available to it under the Article 9 of the Uniform
Commercial Code as then in effect in the State of Utah. Lender reserves the
right, in its sole and absolute discretion, to release or sell any or all of the
Collateral at a public auction or in a private sale, at such time, on such terms
and with such notice as Lender shall in its sole and absolute discretion deem
reasonable. All reasonable attorneys’ fees, expenses, costs, liabilities and
obligations incurred by Lender with respect to the foregoing shall be added to
and become part of the Obligations.

(b) Application of Proceeds. All proceeds realized as the result of any sale or
other disposition of the Collateral shall be applied by Lender first to the
reasonable costs, expenses, liabilities, obligations and attorneys’ fees
incurred by Lender in the exercise of its rights under this Agreement, second to
the interest due upon any of the Obligations, and third to the principal of the
Obligations, in such order as Lender shall determine in its sole discretion. Any
surplus shall be paid to Borrower or other persons legally entitled thereto;
Borrower shall remain liable to Lender for any deficiency.

(c) Remedies Cumulative. In addition to the rights and remedies set forth in
this Agreement, Lender shall have all the other rights and remedies accorded a
secured party under Article 9 of the Utah Uniform Commercial Code and under all
other applicable laws, and all of such rights and remedies are cumulative and
none is exclusive. Exercise or partial exercise by Lender of one or more of its
rights or remedies shall not be deemed an election, nor bar Lender from
subsequent exercise or partial exercise of any other rights or remedies. The
failure or delay of Lender to exercise any rights or remedies shall not operate
as a waiver thereof, but all rights and remedies shall continue in full force
and effect until all of the Obligations have been fully paid.

(d) Limited Power of Attorney. After the occurrence and during the continuance
of an Event of Default, Borrower irrevocably appoints Lender (and any of
Lender’s designated employees or agents) as Borrower’s true and lawful attorney
in fact to (i) make, settle and adjust all claims under and decisions with
respect to Borrower’s policies of insurance, (ii) settle and adjust disputes and
claims respecting the Collateral; (iii) execute and deliver all notices,
instruments and agreements in connection with the perfection of the security
interest granted in this Agreement, (iv) sell, lease or otherwise dispose of all
or any part of the Collateral, and (v) take any other action or sign any other
documents required to be taken or signed by Borrower, or reasonably necessary to
enforce Lender’s rights or remedies or otherwise carry out the purposes of this
Agreement. The appointment of Lender as Borrower’s attorney in fact, and each of
Lender’s rights and powers, being coupled with an interest, are irrevocable
until all Obligations owing to Lender have been paid in full.

8. Indemnification. Borrower will indemnify and hold harmless Lender and its
officers, employees and agents from and against any and all liability, loss,
costs, damage, penalties, suits, judgments, demands, claims, expenses and
disbursements (including without limitation, reasonable attorneys’ fees)
incurred by Lender arising out of, on account of, or in connection with this
Agreement or the Loans.

9. Waivers. The failure of Lender at any time or times to require Borrower to
strictly comply with any of the provisions of this Agreement or any other
present or future agreement between Borrower and Lender shall not waive or
diminish any right of Lender later to demand and receive strict compliance
therewith. Any waiver of any default shall not waive or affect any other
default, whether prior or subsequent, and whether or not similar. None of the
provisions of this Agreement or any other agreement shall be deemed to have been
waived except by a specific written waiver signed by an authorized officer of
Lender and delivered to Borrower. Borrower waives demand, protest, notice of
protest and notice of default or dishonor, notice of payment and nonpayment,
release, compromise, settlement, and notice of any action taken by Lender,
unless expressly required by this Agreement.

10. Assignment by Lender. LENDER MAY (WITH OR WITHOUT NOTICE TO BORROWER) SELL,
TRANSFER, ASSIGN OR GRANT A SECURITY INTEREST IN ALL OR ANY PART OF ITS INTEREST
IN THE LOANS AND ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT. In such an
event, Borrower shall, upon receipt of notice from Lender, acknowledge any such
sale, transfer, assignment or grant of a security interest and shall pay its
obligations hereunder or amounts equal thereto to the respective transferee,
assignee or secured party in the manner specified in any instructions received
from Lender. Borrower shall have no liability for failure to make payments to
any such transferee, assignee or secured party until and unless it has received
written notice and instruction from Lender. Notwithstanding any such sale,
transfer, assignment or grant of a security interest by Lender and so long as no
Event of Default shall have occurred and be continuing hereunder, neither Lender
nor any transferee, assignee or secured party of Lender shall interfere with
Borrower’s right of use or quiet enjoyment of the Equipment. In the event of
such sale, transfer, assignment or grant of a security interest in all or any
part of the Loans or this Agreement, Borrower agrees to execute such documents
as may be reasonably necessary to evidence, secure and complete such sale,
transfer, assignment or grant of a security interest and to perfect the
transferee’s, assignee’s or secured party’s interest therein; provided, however,
that the rights of any transferee, assignee or secured party shall be subject to
any defense, set-off or counterclaim that Borrower may have against Lender or
any other party. Borrower acknowledges that any assignment or transfer by Lender
shall not materially change Borrower’s duties or obligations under this
Agreement nor materially increase the burdens and risks imposed on Borrower.

11. Warrants.

(a) Stock Purchase Warrants. Effective on each date that the Lender funds a Loan
pursuant to Section 2, Pacific Biometrics, Inc., a Delaware corporation
(“Parent”), shall issue and deliver to Lender stock purchase warrants
(collectively, the “Warrants”) to purchase shares of Parent common stock, on the
basis of 5,000 shares for each $50,000 in principal amount of Loans funded by
Lender on such date, up to a maximum aggregate number of 50,000 shares
(collectively, the “Shares”) for all Loans. The exercise price for each Warrant
shall be equal to the greater of (i) $1.17 per share and (ii) the fair market
value of the common stock as of the respective date of grant as determined by
Parent’s board of directors in its sole discretion. The expiration date for the
Warrants shall be ten years from the respective date of grant. The Warrants
shall be subject to proportionate adjustment in the event of any stock split,
stock dividend or similar recapitalization of Parent capital stock, and shall
provide for piggyback registration rights in connection with a registered public
offering of Parent common stock under the Securities Act (other than a
registration statement relating solely to the sale of securities to participants
in a employee benefit plan or a transaction covered by Rule 145 under the
Securities Act), to the extent permitted under any existing registration rights
agreements with such shareholders and subject to customary underwriter cutbacks,
if any. The Warrants shall be in form and substance acceptable to Parent.

(b) Securities Laws Representations by Lender. In connection with the grant of
Warrants and issuance of Shares upon exercise of the Warrants, Lender makes the
following representations and warranties to Borrower and Parent:



  1.   Lender acknowledges that neither the Warrants nor the Shares
(collectively, the “Securities”) are being registered under the Securities Act
of 1933, as amended (the “Securities Act”), or applicable state securities laws,
but are being issued pursuant to exemptions from such laws. Lender acknowledges
that certificates for the Securities will bear a legend to the effect that the
Securities are “restricted securities,” transfer of the Securities is restricted
pursuant to the Securities Act and applicable state securities laws, and
stop-transfer instructions will be placed with the transfer agent for the
Securities. Lender understands that there will be securities laws restrictions
on its ability to sell, pledge or transfer the Securities, and there are no
assurances of a market for the Securities at such time Lender wants to sell
them.



  2.   Lender is acquiring the Securities solely for its own account, for
investment purposes only, and not with a view towards their resale or
distribution. Lender has no present intention of selling, granting any
participation in or otherwise distributing any of the Securities in a manner
contrary to the Securities Act or any applicable state securities law.



  3.   Lender is a sophisticated investor, has sufficient knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of the prospective investment in the Securities. Lender’s
principal place of business is in the State of Utah.



  4.   Lender has been solely responsible for its due diligence investigation of
Parent and Borrower and its business, operations, financial condition, assets,
liabilities and other relevant matters. Lender has reviewed Parent’s filings
with the U.S. Securities and Exchange Commission, including the risk factors
contained therein. Except as expressly set forth in this Agreement, neither
Parent nor Borrower is making any representations or warranties to Lender.

12. Costs. Borrower shall reimburse Lender for all reasonable costs (“Costs”)
related to this transaction including due diligence costs, legal costs, costs
and fees relating to any filings hereunder (including, but not limited to,
filing fees, searches, document preparation, and documentary stamps) and on-site
document preparation costs (if such service is requested by Borrower) reasonably
incurred by Lender; provided that reimbursement for legal costs shall not exceed
$1,000.00. Lender shall provide an itemized statement of Costs to Borrower, if
so requested by Borrower.

13. Amendments. This Agreement and the Exhibits and Schedules hereto contain the
entire agreement between the parties with respect to the transactions
contemplated hereby and there is no agreement or understanding, oral or written,
which is not set forth herein. This Agreement may not be altered, modified,
terminated or discharged except by a writing signed by the party against whom
such alteration, modification, termination or discharge is sought.

14. Law. This Agreement shall be binding only when accepted by Lender at its
principle place of business in Utah and shall in all respects be governed and
construed, and the rights and the liabilities of the parties hereto determined,
except for local filing requirements, in accordance with the laws of the State
of Utah. BORROWER SUBMITS TO THE JURISDICTION OF THE FEDERAL DISTRICT COURTS OF
COMPETENT JURISDICTION OR ANY STATE COURT WITHIN THE STATE OF UTAH AND WAIVES
ANY RIGHT TO ASSERT THAT ANY ACTION INSTITUTED BY LENDER IN ANY SUCH COURT IS IN
THE IMPROPER VENUE OR SHOULD BE TRANSFERRED TO A MORE CONVENIENT FORUM.

15. Invalidity. In the event that any provision of this Agreement shall be
unenforceable in whole or in part, such provision shall be limited to the extent
necessary to render the same valid, or shall be excised from this Agreement, as
circumstances may require, and this Agreement shall be construed as if said
provision had been incorporated herein as so limited, or as if said provision
had not been included herein, as the case may be without invalidating any of the
remaining provisions hereof.

16. Confidentiality. In handling any confidential or non-public information or
Borrower or any of its customers that may be provided to Lender in connection
with this Agreement and the transactions hereunder, Lender shall exercise the
same degree of care that it exercises with respect to its own proprietary
information of the same types to maintain the confidentiality of the same,
except that disclosure of such information may be made (a) to subsidiaries or
affiliates of Lender in connection with their present or prospective business
relations with Borrower, (b) to prospective transferees or purchasers of any
interest in the Obligations, provided that they have entered into a comparable
confidentiality agreement with respect thereto, (c) as required by law,
regulations, rule or order, subpoena, judicial order or similar order (provided
Lender first provides Borrower with prompt written notice of any such order
timely enough so that Borrower may seek to oppose such disclosure or seek a
protective order or other appropriate remedy), and (d) as may be required in
connection with the examination, audit or similar investigation of Lender.
Confidential information hereunder shall not include information that either:
(i) is in the public domain, or becomes part of the public domain, after
disclosure to Lender through no fault of Lender; or (ii) is disclosed to Lender
by a third party, provided Lender does not have actual knowledge that such third
party is prohibited from disclosing such information. Lender acknowledges and
agrees that it is aware (and that it will take commercially reasonable steps to
inform its partners, principals, officers, employees, and agents who are
required to have access to confidential information of Borrower) of the
restrictions imposed by the U.S. federal securities laws on a person possessing
material non-public information about a public company.

17. Miscellaneous. All notices and demands relating hereto shall be in writing
and shall be deemed to have been given (a) upon receipt, when delivered by hand
or by electronic facsimile transmission, or (b) upon actual delivery by
overnight courier, or (c) three days after mailing by regular first-class mail
or certified mail return receipt requested, addressed to each party at the
addresses indicated below their signatures below, or at any other address
designated by notice served in accordance herewith. All obligations of Borrower
and Lender shall survive the termination or expiration of this Agreement.
Borrower shall, upon reasonable request of Lender from time to time, perform all
acts and execute and deliver to Lender all documents which Lender deems
reasonably necessary to implement this Agreement. This Agreement shall be
binding upon the parties and their successors, legal representatives and
assigns. Borrower’s successors and assigns shall include, without limitation, a
receiver, debtor-in-possession, or trustee of or for Borrower.

18. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original.

[Remainder of Page Intentionally Blank; Signature Page Follows]

1

EXECUTED as of the date first above written by duly authorized representatives
of the parties hereto, intending to be bound hereby.

     
LENDER:
  BORROWER:
FRANKLIN FUNDING, INC.,
a Utah corporation
  PACIFIC BIOMETRICS, INC.,
a Washington corporation
 
   
By: /s/ Todd Johnson
  By: /s/ Mario Ehlers
 
   
Title: President
  Title: Chief Medical Officer
Address for notices:
  Address for notices:
 
   
6914 South 3000 East #203
Salt Lake City, Utah 84121
Attn: Wendy Martin
Fax: (801) 943-9887
  220 West Harrison Street
Seattle, WA 98119
Attn: John Jensen
Fax: (206) 298-9838

Solely for purposes of Section 11 above:

 
 
PARENT:
PACIFIC BIOMETRICS, INC.,
a Delaware corporation
 
By: /s/ Mario Ehlers
 
 
Title: Chief Medical Officer

2

EXHIBIT A

Description of Collateral

The Collateral shall consist of all right, title and interest of Borrower in and
to the following:

(a) The equipment listed on Schedule A hereto, together with all replacement
parts, modifications, improvements, repairs, additions, accessories and
alterations incorporated in the Equipment as now or hereafter affixed thereto;
and

(b) Any and all claims, rights and interests in any of the above, and all
substitutions and replacements for, additions, accessions, attachments,
accessories, and improvements to, and proceeds and insurance proceeds of, any of
the above.

3

EXHIBIT B

Amortization Schedule

4